EMPLOYEE AGREEMENT

This Agreement is dated this 28th day of August, 2017 by and between Edward
Aruda, (the “EMPLOYEE”) whose principal address is located at 10 Prairie View
Dr., Plains MT 95859, and Vet Online Supply, Inc. ( the "Company"), a Florida
company doing business in California, located at 10 Prairie View Drive, Plains,
MT 59859; and is hereinafter referred to as the (“Company”).

 

I

RECITALS

 

A. COMPANY desires to enter into a consulting agreement with EMPLOYEE wherein
EMPLOYEE will accept to continue to be the position Chairman of the Board, and
its new Director of Sales & Marketing for the COMPANY.

 

B. COMPANY and EMPLOYEE have reviewed this agreement and any documents delivered
pursuant hereto, and have taken such additional steps and reviewed such
additional documents and information as deemed necessary to make an informed
decision to enter into this Agreement. 

 

C. Each of the parties hereto desires to make certain representations,
warranties and agreements in connection herewith and also to describe certain
conditions hereto. 

 

II

AGREEMENT

 

Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

Job Description: The Chief Executive Officer is responsible for leading the
development and execution of the Company's long-term strategy with a view to
creating shareholder value. The CEOs leadership role also entails being
ultimately responsible for all day-to-day management decisions and for
implementing the Company's long and short-term plans. The CEO acts as a direct
liaison between the Board and management of the Company and communicates to the
Board on behalf of management. The CEO also communicates on behalf of the
Company to shareholders, employees, government authorities, other stakeholders
and the public. More specifically, the duties and responsibilities of the CEO
include the following: 1. to lead, in conjunction with the Board, the
development of the Company’s strategy; 2. to lead and oversee the implementation
of the Company's long and short term plans in accordance with its strategy; 3.
  to ensure the Company is appropriately organized and staffed and to have the
authority to hire and terminate staff as necessary to enable it to achieve the
approved strategy; 4. ensure that expenditures of the Company are within the
authorized annual budget of the Company; 5. to assess the principal risk of the
Company and to ensure that these risks are being monitored and managed;  6.  to
ensure effective internal controls and management information systems are in
place; 7. to ensure that the Company has appropriate systems to enable it to
conduct its activities both lawfully and ethically; 8. to ensure that the
Company maintains high standards of corporate citizenship and social
responsibility

--------------------------------------------------------------------------------

wherever it does business;  9.  to act as a liaison between management and the
Board; 10.  to communicate effectively with shareholders, employees, government
authorities, other stakeholders and the public:

1.Term: The term of this agreement is for a period of two years; renewable with
mutual consent. 

 

2.Compensation:  

 

a.Fee/Commission: EMPLOYEE will receive a monthly salary of $5,000.00 to be paid
at the end of each month. Amounts unpaid will accrue annual interest of 6%.  

 

b.Stock: The EMPLOYEE will receive 25,000,000 shares of restricted common stock
upon signing of this agreement, and at the end of the first 12 months the
EMPLOYEE will receive $75,000 of restricted common shares of the company at fair
market value. Note: The EMPLOYEE currently holds 138,750,000 restricted common
shares. Any stock previously held by the EMPLOYEE will be cancelled and returned
to treasury, inclusive of 138,750,000 shares of Common Stock and 20,000
Preferred Series B Shares. 

 

c.Expenses: The COMPANY will pay the costs and expenses of EMPLOYEE directly
related to his performance of his position or tasks herein for internet,
Cellular and supplies. The Company agrees to lend one of its fleet vehicles at
no cost, as well as pay for insurance and mileage. 

 

 

3.Confidentiality: 

 

a.This Agreement. The provisions of this Agreement are confidential and private
and are not to be disclosed to outside parties (except on a reasonable need to
know basis only) without the express, advance consent of all parties hereto or
by order of a court of competent jurisdiction.  

 

b.Proprietary Information. EMPLOYEE agrees and acknowledges that during the
course of this agreement in the performance of his duties and responsibilities
that he will come into possession or knowledge of information of a confidential
nature and/or proprietary information of COMPANY. 

 

Such confidential and/or proprietary information includes but is not limited to
the following of COMPANY, its agents, contractors, EMPLOYEEs and all affiliates:
corporate and/or financial information and records of COMPANY or any client,
customer or associate of COMPANY; information regarding artists or others under
contract, or in contact with, COMPANY; customer information; client information;
shareholder information; business contacts, investor leads and contacts;
EMPLOYEE information; documents regarding COMPANY’s website and any COMPANY
product, including intellectual property.

 

 

EMPLOYEE represents and warrants to COMPANY that he will not divulge
confidential, proprietary information of COMPANY to anyone or anything without
the advance, express consent

--------------------------------------------------------------------------------

of COMPANY, and further will not use any proprietary information of COMPANY for
his or anyone else's gain or advantage during and after the term of this
agreement.

 

5. Further Representations and Warranties: EMPLOYEE acknowledges that this is a
consulting position and represents that he will perform his duties and functions
herein in a timely, competent and professional manner. EMPLOYEE represents and
warrants that he will be fair in his dealing with COMPANY and will not knowingly
do anything against the interests of COMPANY.

 

6. Survival of Warranties and Representations: The parties hereto agree that all
warranties and representations of the parties survive the closing of this
transaction.

 

7. Termination: This agreement is expressly “at will” and can be terminated by
COMPANY for any reason, after reasonable notice and opportunity to correct any
alleged deficiencies. EMPLOYEE may request a hearing of the full Board of
Directors to defend himself against any attempt of COMPANY to terminate this
Agreement. Any final determination of termination must be made by majority vote
of the COMPANY Board of Directors (after such a hearing, if requested). EMPLOYEE
must give at least 30 days notice if he intends to resign.

III

MISCELLANEOUS PROVISIONS

 

1. Expenses: Each party shall bear its respective costs, fees and expenses
associated with the entering into or carrying out its obligations under this
Agreement.

 

2. Indemnification: Any party, when an offending party, agrees to indemnify and
hold harmless the other non-offending parties from any claim of damage of any
party or non-party arising out of any act or omission of the offending party
arising from this Agreement.

 

3. Notices: All notices required or permitted hereunder shall be in writing and
shall be deemed given and received when delivered in person or sent by confirmed
facsimile, or ten (10) business days after being deposited in the United States
mail, postage prepaid, return receipt requested, addressed to the applicable
party as the address as follows:

 

COMPANY:Vet Online Supply Inc. 

10 Prairie View Dr.

Plains MT 59859

--------------------------------------------------------------------------------

EMPLOYEE:Edward Aruda 

10 Prairie View Dr.

Plains MT 59859

 

 

4. Breach: In the event of a breach of this Agreement, ten (10) days written
notice (from the date of receipt of the notice) shall be given. Upon notice so
given, if the breach is not so corrected, the non-breaching party may take
appropriate legal action per the terms of this Agreement.

 

5. Assignment: This Agreement is assignable only with the written permission of
COMPANY.  

 

6. Amendment: This Agreement is the full and complete, integrated agreement of
the parties, merging and superseding all previous written and/or oral agreements
and representations between and among the parties, and is amendable in writing
upon the agreement of all concerned parties. All attachments hereto, if any, are
deemed to be a part hereof.

 

7. Interpretation: This Agreement shall be interpreted as if jointly drafted by
the parties. It shall be governed by the laws of the State of Montana as
applicable to contracts made to be performed entirely therein.

 

8. Enforcement: If the parties cannot settle a dispute between them in a timely
fashion, either party may file for arbitration within Montana. Arbitration shall
be governed by the rules of the American Arbitration Association. The
arbitrator(s) may award reasonable attorneys fees and costs to the prevailing
party. Either party may apply for injunctive relief or enforcement of an
arbitration decision in a court of competent jurisdiction within  Montana.

 

9. Counterparts: This Agreement may be executed in counterparts each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement. Facsimile signatures shall be considered as valid and
binding as original signatures.

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.

--------------------------------------------------------------------------------

/s/Edward J. Aruda

 

December 1, 2017

Edward J. Aruda, EMPLOYEE

 

Date

 

/s/Edward J. Aruda

 

December 1, 2017

Edward J. Aruda, Chairman of the Board

 

Date

 